 

 

Exhibit 10.1

 

May 26, 2011

 

 

Gregg O. Lehman, Ph.D.

309 Haddon Court

Franklin, Tennessee  37067

 

Dear Gregg,

 

The purpose of this letter is to confirm an offer of employment as Interim Chief
Executive Officer of Angeion Corporation on a temporary basis.  For purposes of
this letter, “Company” refers to Angeion and its Medical Graphics Corporation
subsidiary and New Leaf business unit.

 

Position:

Interim Chief Executive Officer

Date of Hire:

May 24, 2011

Base Salary:

$320,000 annually; (equivalent to $12,307.69 bi-weekly)

Expenses:

Expenses are reimbursed pursuant to the Medical Graphics Corporation travel and
expense reimbursement policies.

Benefits:

As an employee of Angeion and Medical Graphics Corporation, you are eligible to
participate in the benefit programs outlined in the benefit matrix provided to
you.  New employees are eligible to participate in Medical Graphics' medical and
dental benefit coverage completion of thirty days of employment. The Company
agrees that you will accrue PTO (paid time off) at a rate equivalent to that of
other Senior Executives, which is 200 hours per year.

 

A benefit packet will be forwarded upon acceptance of this offer. Please
complete all forms contained within the benefit packet and bring them within
five days of acceptance of employment.

Pre-employment     
Conditions:

This offer is contingent upon signing and returning this employment offer;
signing and returning a non-disclosure form; an Angeion Code of Conduct policy
statement; and successful completion of a background and reference check.

 

In consideration of accepting employment with the Company, you confirm that you
are not constrained by any existing non-compete agreements from accepting
employment and are not in violation of any non-compete obligations with present
or past employers.

 

As an Angeion Corporation employee, you would be free to resign at any time,
just as Angeion is free to terminate your employment at any time, with or
without cause.

 

 

--------------------------------------------------------------------------------

 
 

 

You also acknowledge that this offer letter, along with the final form of any
referenced documents, represents the entire agreement between you and the
Company and that no verbal or written agreements, promises or representations
that are not specifically stated in this offer, are or will be binding upon the
Company.

 

In accepting this offer, you agree to keep the content confidential and not to
discuss or disclose any of its content with other individuals outside of your
immediate family.

 

Kindest regards,

 

/s/  Sheryl A. Rapheal

Sheryl A. Rapheal
Chief Compliance Officer
Vice President of Human Resources and Administration

 

 

 

Signatures:

 

 

/s/  Mark W. Sheffert

Mark W. Sheffert
Chairman of the Board of Directors

 

 

/s/ Gregg O Lehman

Gregg O Lehman

 

 

 

2

 

--------------------------------------------------------------------------------